DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 23 August 2022 has been entered. Claims 1 and 16 have been amended. Claim 14 has been cancelled. No claims have been added. Therefore, claims 1-13 and 15-22 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2022 is compliant with provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "laminar flow element", recited in line 4 of claim 1, having the generic placeholder of "element" and the functional language of being "configured to facilitate laminar airflow", as recited in line 18 of claim 1 and lines 3-4 and lines 16-17 of claim 16.
The limitation of "laminar flow element", recited in line 4 of claim 16, having the generic placeholder of "element" and the functional language of being "configured to facilitate laminar airflow", as recited in lines 16-17 of claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, lines 7-9 recite "droplets having a diameter greater than about 5  The applicant’s specification recites “FIG. 17B illustrates inertial filtering provided by an exemplary droplet delivery device of the disclosure for filtering and excluding larger droplets from the aerosol plume. Droplets undergo a 90 degree change in spray direction (4, 5) as droplets emerge from the ejector mechanism and are swept by the airflow (3) through the laminar flow element before inhalation into the pulmonary airways. Larger droplets above 5 µm (6) are deposited on the sidewall of the mouthpiece tube via inertial filtering”, see para. [00171] lines 7-13 of the applicant’s specification. Figure 17B, of the applicant’s drawings, shows droplets being released from the ejector mechanism and following the airflow 3 path to the mouth of the user with a portion of the droplets impinging on a single cylindrical sidewall of the airflow channel. However, neither the specification nor drawings disclose a structure or components which allow the device to deposit droplets, which are larger than 5 µm, on sidewalls in the device since there appears to be a single cylindrical sidewall in the device. Therefore, the limitation lacks sufficient written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 22-23 recite “at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system”, and, as inhalation airflow varies between different users, it is unclear what structure is being used to allow 70% of the mass of the ejected stream of droplets to be delivered to the pulmonary system. 
Regarding claim 16, lines 21-22 recite “at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system”, and, as inhalation airflow varies between different users, it is unclear what structure is being used to allow 70% of the mass of the ejected stream of droplets to be delivered to the pulmonary system. 
Regarding claims 21-22, lines 2-3 recite “an array of openings … configured to
increase or decrease internal pressure resistance” and, as the claim does not describe an additional structure or component that actively changes to array of openings to increase or decrease internal pressure resistance to further define the array of openings, it is unclear what allows the array openings to either increase or decrease internal pressure resistance within the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-18 of Germinario et al. (9,956,360 B2), Eilat et al. (2016/0213864 A1) and Robertson et al. (5,487,378 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 20, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show the differences between elements of the instant application claim and the patent claim.  
Patent claim 2
Application claim 20
1. A method for generating and delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject in a respirable range, the method comprising: (a) generating the ejected stream of droplets via an electronically breath actuated droplet delivery device, wherein at least about 50% of the ejected stream of droplets have an average ejected droplet diameter of less than about 5 μm; and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 50% of the mass of the ejected stream of droplets is delivered in the respirable range to the pulmonary system of the subject during use; wherein the electronically breath actuated droplet delivery device comprises: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an electronically actuated ejector mechanism in fluid communication with the reservoir and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate and to provide sufficient laminar airflow through the housing during use.
2. The method of claim 1, wherein the ejected stream of droplets are subjected to an approximate 90 degree change of trajectory within the electronically breath actuated droplet delivery device such that droplets having a diameter greater than about 5 μm are filtered from the ejected stream of droplets due to inertial forces, without being carried in entrained airflow through and out of the electronically breath actuated droplet delivery device to the pulmonary system of the subject.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
20. A method of filtering large droplets from an aerosolized plume using inertial forces, the method comprising: generating an ejected stream of droplets using the droplet delivery device of claim 1, wherein the ejector mechanism is orientated with reference to the housing such that the ejected stream of droplets is directed into and through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing; and wherein droplets having a diameter greater than about 5 pm are deposited on sidewalls of the housing due to inertial forces, without being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.


With regard to the limitations present in the instant application claim 20 that are not present in patent claim 2:
The patent claim is silent with regard to wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
However, Eilat discloses a similar inhaler device, see fig. 9 and para. [0181], which has 80% of droplets, produced by the inhaler, at a diameter that is smaller than 3 microns, see para. [0188], such that at least 80% of the mass of the ejected stream of droplets is able to be delivered in a respirable range to alveoli of the subject during use, see fig. 10, para. [0106] and paras. [0188]-[0189]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 80% of the patent claim’s ejected stream of droplets be at a diameter of less than 3 microns, as taught by Eilat, to be able to allow the device to produce a greater amount of small droplets to allow the stream of droplets to more effectively contact the alveoli of the subject.
The patent claim recites that droplets having a diameter greater than about 5 pm are filtered from the ejected stream of droplets rather than deposited on sidewalls of the housing due to inertial forces. However, the patent claim discloses the same structure of the ejector mechanism, laminar flow element, mouthpiece and specific characteristics of the droplets as recited in patent claims 1-2 and, therefore, is able to have droplets having a diameter greater than about 5 pm be deposited on sidewalls of the housing due to inertial forces, without said droplets being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.
Since instant application claim 20 are anticipated by patent claim 2 and, since anticipation is the epitome of obviousness, then instant application claim 20 are obvious over patent claim 2.
Regarding instant application claims 1 and 16, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show the differences between elements of the instant application claim and the patent claim.  
Patent claim 1
Application claims 1 and 16
1. A method for generating and delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject in a respirable range, the method comprising: (a) generating the ejected stream of droplets via an electronically breath actuated droplet delivery device, wherein at least about 50% of the ejected stream of droplets have an average ejected droplet diameter of less than about 5 μm; and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 50% of the mass of the ejected stream of droplets is delivered in the respirable range to the pulmonary system of the subject during use; wherein the electronically breath actuated droplet delivery device comprises: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an electronically actuated ejector mechanism in fluid communication with the reservoir and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate and to provide sufficient laminar airflow through the housing during use.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


With regard to the limitations present in the instant application claims 1 and 16 that are not present in patent claim 1, Eilat teaches that 80% of the ejected stream of droplets are at a diameter of less than 3 microns, as recited in the comparison between patent claim 1 and instant application claim 20 above.
With regard to the features present in the instant application claim 16 that are not present in the patent claim 1, the patent claim is silent with regard to the reservoir and ejector mechanism being a combination reservoir/ejector mechanism module.
However, Robertson teaches that a reservoir is coupled to the ejector mechanism to form a combination reservoir/ejector mechanism module (defined by aerosol generator 608, see col. 15 lines 64 to col. 16 line 2 of Robertson). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim’s reservoir and ejector mechanism to be a combination reservoir/ejector mechanism module, as taught by Robertson, to be able to allow the module to be replaced or repaired in case of damage, see col. 15 lines 64-67 of Robertson.
Since instant application claims 1 and 16 are anticipated by patent claim 1 and, since anticipation is the epitome of obviousness, then instant application claims 1 and 16 are obvious over patent claim 1.
A mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over, the patent claims is as follows:
Instant application claims 2-4 in view of patent claims 6 and 8-9.
Instant application claim 5 in view of patent claim 7.
Instant application claim 6 in view of patent claim 10.
Instant application claim 7 in view of patent claim 11.
Instant application claim 8 in view of patent claim 12.
Instant application claim 9 in view of patent claim 13.
Instant application claim 10 in view of patent claim 2.
Instant application claim 11 in view of patent claim 14.
Instant application claim 12 in view of patent claim 15.
Instant application claim 13 in view of patent claim 16.
Instant application claim 15 in view of patent claim 17.
Instant application claim 21 in view of patent claim 18.
A mapping of the instant application claims dependent on instant application claim 16, as anticipated by and obvious over, the patent claims is as follows:
Instant application claim 17 in view of patent claim 10.
Instant application claim 18 in view of patent claim 12.
Instant application claim 19 in view of patent claim 13.
Claims 1-13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Germinario et al. (9,962,507 B2) and Eilat et al. (2016/0213864 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claims 1 and 16, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show the differences between elements of the instant application claim and the patent claim.
Patent claims 1 and 17
Application claims 1 and 16
1. An electronically actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an electronically actuated ejector mechanism in fluid communication with the reservoir and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate and to provide sufficient laminar airflow through the housing during use, wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

17. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir/ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; an ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate and to provide sufficient laminar airflow through the during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


With regard to the limitations present in the instant application claims 1 and 16 that are not present in patent claims 1 and 17, the patent claim is silent with regard to wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
However, Eilat discloses a similar inhaler device, see fig. 9 and para. [0181], which has 80% of droplets, produced by the inhaler, at a diameter that is smaller than 3 microns, see para. [0188], such that at least 80% of the mass of the ejected stream of droplets is able to be delivered in a respirable range to alveoli of the subject during use, see fig. 10, para. [0106] and paras. [0188]-[0189]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 80% of the patent claim’s ejected stream of droplets be at a diameter of less than 3 microns, as taught by Eilat, to be able to allow the device to produce a greater amount of small droplets to allow the stream of droplets to more effectively contact the alveoli of the subject.
Since instant application claims 1 and 16 are anticipated by patent claims 1 and 17 respectively and, since anticipation is the epitome of obviousness, then instant application claims 1 and 16 are obvious over patent claims 1 and 17.
A mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over the patent claims, is as follows:
Instant application claims 2-4 in view of patent claims 2-4.
Instant application claim 5 in view of patent claim 5.
Instant application claim 6 in view of patent claim 6.
Instant application claim 7 in view of patent claim 7.
Instant application claim 8-9 in view of patent claim 8-9.
Instant application claim 10 in view of patent claim 10.
Instant application claim 11 in view of patent claim 11.
Instant application claim 12 in view of patent claim 12.
Instant application claim 13 in view of patent claim 13.
Instant application claim 15 in view of patent claim 14.
Instant application claim 20 in view of patent claim 15.
Instant application claim 21 in view of patent claim 16.
A mapping of the instant application claims dependent on instant application claim 16, as anticipated by and obvious over, the patent claims is as follows:
Instant application claim 17 in view of patent claim 18.
Instant application claim 18 in view of patent claim 19.
Instant application claim 19 in view of patent claim 20.
Instant application claim 22 in view of patent claim 21.
Claims 1-13, 15-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Germinario et al. (10,449,314 B2) and Eilat et al. (2016/0213864 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 1, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show the differences between elements of the instant application claim and the patent claim.  
Patent claim 1
Application claim 1
1. An electronically actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit of the housing, and an airflow inlet flow element located at an airflow entrance of the housing; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an electronically actuated ejector mechanism in fluid communication with the reservoir and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; wherein the housing, airflow inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient airflow through the housing during use; and wherein the ejector mechanism is configured to generate the ejected stream of droplets wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit of the housing, and an airflow inlet flow element located at an airflow entrance of the housing; a combination reservoir/ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; an ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; wherein the housing, the airflow inlet flow element and the mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient airflow through the device during use; the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


It is noted that the term “non-turbulent’ in the patent claims 1 and 16 is considered as synonymous with the term “laminar” in the reference patent given the absence of any discussion in the disclosure of the patent application which would suggest any further distinction between the terms and since instant application claim’s laminar flow element is at the same location and performs the same function of providing non-turbulent airflow.
With regard to the limitations present in the instant application claims 1 and 16 that are not present in patent claims 1 and 16, the patent claim is silent with regard to wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
However, Eilat discloses a similar inhaler device, see fig. 9 and para. [0181], which has 80% of droplets, produced by the inhaler, at a diameter that is smaller than 3 microns, see para. [0188], such that at least 80% of the mass of the ejected stream of droplets is able to be delivered in a respirable range to alveoli of the subject during use, see fig. 10, para. [0106] and paras. [0188]-[0189]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 80% of the patent claim’s ejected stream of droplets be at a diameter of less than 3 microns, as taught by Eilat, to be able to allow the device to produce a greater amount of small droplets to allow the stream of droplets to more effectively contact the alveoli of the subject.
Since instant application claims 1 and 16 are anticipated by patent claims 1 and 16 respectively and, since anticipation is the epitome of obviousness, then instant application claims 1 and 16 are obvious over patent claims 1 and 16.
A mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over the patent claims, is as follows:
Instant application claims 2-4 in view of patent claims 2-4.
Instant application claim 5 in view of patent claim 5.
Instant application claim 6 in view of patent claim 6.
Instant application claim 7 in view of patent claim 7.
Instant application claim 8 in view of patent claim 8.
Instant application claim 9 in view of patent claim 9.
Instant application claim 10 in view of patent claim 10.
Instant application claim 11 in view of patent claim 11.
Instant application claim 12 in view of patent claim 12.
Instant application claim 13 in view of patent claim 13.
Instant application claim 15 in view of patent claim 14.
Instant application claim 21 in view of patent claim 15.
A mapping of the instant application claims dependent on instant application claim 16, as anticipated by and obvious over, the patent claims is as follows:
Instant application claim 17 in view of patent claim 17.
Instant application claim 18 in view of patent claim 18.
Instant application claim 19 in view of patent claim 19.
Instant application claim 22 in view of patent claim 20.
Claims 1, 5, 10-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of Germinario et al. (11,285,285 B2) and Robertson et al. (5,487,378 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claims 1 and 16 and the broadening aspect of the instant application claim, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show what elements have been excluded in the presentation of the instant application claim.  
Patent claim 1
Application claims 1 and 16
1. A drug delivery system for administering a therapeutic agent to a subject in need thereof as an ejected stream of droplets delivered via a piezoelectric actuated droplet delivery device to the pulmonary system of the subject to treat a disease disorder or condition, the system comprising: the piezoelectric actuated droplet delivery device; and a breathing assist device; wherein the piezoelectric actuated droplet delivery device comprises: a housing comprising a mouthpiece located at an airflow exit of the housing, and an airflow inlet flow element positioned at an airflow entrance of the housing; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid including the therapeutic agent; an ejector mechanism in fluid communication with the reservoir, the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered to the pulmonary system of the subject during use so as to treat the disease, disorder, or condition; the housing, airflow inlet flow element, and mouthpiece configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient non-turbulent airflow through the device during use.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claims 1 and 16, where patent claim 1 differs by reciting the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
It is noted that the term “non-turbulent’ in the patent claim 1 is considered as synonymous with the term “laminar” in the reference patent given the absence of any discussion in the disclosure of the patent application which would suggest any further distinction between the terms and since instant application claim’s laminar flow element is at the same location and performs the same function of providing non-turbulent airflow.
With regard to the features present in the instant application claim 16 that are not present in the patent claim 1, the patent claim is silent with regard to the reservoir and ejector mechanism being a combination reservoir/ejector mechanism module.
However, Robertson teaches that a reservoir is coupled to the ejector mechanism to form a combination reservoir/ejector mechanism module (defined by aerosol generator 608, see col. 15 lines 64 to col. 16 line 2 of Robertson). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim’s reservoir and ejector mechanism to be a combination reservoir/ejector mechanism module, as taught by Robertson, to be able to allow the module to be replaced or repaired in case of damage, see col. 15 lines 64-67 of Robertson.
Since instant application claims 1 and 16 are anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 1 and 16 are obvious over patent claim 1 with respect to the broadening aspect.
A mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over the patent claims, is as follows:
Instant application claim 5 in view of patent claim 4.
Instant application claim 10 in view of patent claim 5.
Instant application claim 11 in view of patent claim 6.
Instant application claim 12 in view of patent claim 7.
Instant application claim 13 in view of patent claim 8.
Instant application claim 15 in view of patent claim 9.
Claims 1, 5, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-10 of Germinario et al. (11,285,284 B2) in view of Robertson et al. (5,487,378 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 20 and the broadening aspect of the instant application claim, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show what elements have been excluded in the presentation of the instant application claim.  
Patent claim 6
Application claim 20
1. A method for delivering a therapeutic agent as an ejected stream of droplets generated via a piezoelectric actuated droplet delivery device in a respirable range to the pulmonary system of a subject for the treatment of a pulmonary disease, disorder or condition, the method comprising: (a) generating the ejected stream of droplets via the piezoelectric actuated droplet delivery device, wherein at least about 70% of the ejected stream of droplets have an average ejected droplet diameter of less than about 5 μm; and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 70% of the mass of the ejected stream of droplets is delivered to the pulmonary system of the subject during use to thereby treat the pulmonary disease, disorder or condition; wherein the piezoelectric actuated droplet delivery device comprises: a housing comprising a mouthpiece located at an airflow exit of the housing, and an airflow inlet flow element positioned at an airflow entrance of the housing; a fluid ampoule disposed within or in fluid communication with the housing comprising a fluid reservoir for receiving a volume of fluid comprising the therapeutic agent; an electronically actuated ejector mechanism in fluid communication with the fluid ampoule and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; wherein the housing, airflow inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient non-turbulent airflow through the device during use.
6. The method of claim 1, wherein the ejected stream of droplets are subjected to an approximate 90 degree change of trajectory within the piezoelectric actuated droplet delivery device such that droplets having a diameter greater than about 5 μm are filtered from the ejected stream of droplets due to inertial forces, without being carried in entrained airflow through and out of the piezoelectric actuated droplet delivery device to the pulmonary system of the subject.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
20. A method of filtering large droplets from an aerosolized plume using inertial forces, the method comprising: generating an ejected stream of droplets using the droplet delivery device of claim 1, wherein the ejector mechanism is orientated with reference to the housing such that the ejected stream of droplets is directed into and through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing; and wherein droplets having a diameter greater than about 5 pm are deposited on sidewalls of the housing due to inertial forces, without being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.


Thus, it is apparent, for the broadening aspect, that patent claim 6 includes features that are not in instant application claim 20, where patent claim 6 differs by reciting the underlined limitations as recited in independent patent claim 1, which patent claim 6 depends on.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
With regard to the limitations present in the instant application claim 20 that are not present in patent claim 6, the patent claim recites that droplets having a diameter greater than about 5 pm are filtered from the ejected stream of droplets rather than deposited on sidewalls of the housing due to inertial forces. However, the patent claim discloses the same structure of the ejector mechanism, laminar flow element, mouthpiece and specific characteristics of the droplets as recited in patent claims 1-2 and, therefore, is able to have droplets having a diameter greater than about 5 pm be deposited on sidewalls of the housing due to inertial forces, without said droplets being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.
Since instant application claim 20 is anticipated by patent claim 6, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 20 is obvious over patent claim 6 with aspect to the broadening aspect.
Regarding instant application claims 1 and 16 and the broadening aspect of the instant application claim, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show what elements have been excluded in the presentation of the instant application claim.  
Patent claim 1
Application claims 1 and 16
1. A method for delivering a therapeutic agent as an ejected stream of droplets generated via a piezoelectric actuated droplet delivery device in a respirable range to the pulmonary system of a subject for the treatment of a pulmonary disease, disorder or condition, the method comprising: (a) generating the ejected stream of droplets via the piezoelectric actuated droplet delivery device, wherein at least about 70% of the ejected stream of droplets have an average ejected droplet diameter of less than about 5 μm; and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 70% of the mass of the ejected stream of droplets is delivered to the pulmonary system of the subject during use to thereby treat the pulmonary disease, disorder or condition; wherein the piezoelectric actuated droplet delivery device comprises: a housing comprising a mouthpiece located at an airflow exit of the housing, and an airflow inlet flow element positioned at an airflow entrance of the housing; a fluid ampoule disposed within or in fluid communication with the housing comprising a fluid reservoir for receiving a volume of fluid comprising the therapeutic agent; an electronically actuated ejector mechanism in fluid communication with the fluid ampoule and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; wherein the housing, airflow inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient non-turbulent airflow through the device during use.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claims 1 and 16, where patent claim 1 differs by reciting the underlined limitations.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
It is noted that the term “non-turbulent’ in the patent claim 1 is considered as synonymous with the term “laminar” in the reference patent given the absence of any discussion in the disclosure of the patent application which would suggest any further distinction between the terms and since instant application claim’s laminar flow element is at the same location and performs the same function of providing non-turbulent airflow.
With regard to the limitations present in the instant application claim 16 that are not present in patent claim 1, the patent claim discloses the reservoir and ejector mechanism for generating the ejected stream of droplets, but is silent with regard to a reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets.
However, Robertson teaches a similar droplet delivery device (see fig. 15b) reservoir is coupled to the ejector mechanism to form a combination reservoir/ejector mechanism module (defined by aerosol generator 608, see col. 15 lines 64 to col. 16 line 2), and the combination reservoir/ejector mechanism module is removably coupled with the housing, see col. 15 lines 64-67 of Robertson. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim’s reservoir and ejector mechanism to be a combination reservoir/ejector mechanism module that is coupled to the housing, as taught by Robertson, to be able to allow the user to remove the combination reservoir/ejector mechanism module for cleaning or replacement.
Since instant application claims 1 and 16 are anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 1 and 16 are obvious over patent claim 1 with respect to the broadening aspect.
A mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over the patent claims, is as follows:
Instant application claim 1 in view of patent claim 9.
Instant application claim 1 in view of patent claim 10.
Instant application claim 5 in view of patent claim 8.
A mapping of the instant application claims dependent on instant application claim 16, as anticipated by and obvious over the patent claims, is as follows:
Instant application claim 16 in view of patent claim 9.
Instant application claim 16 in view of patent claim 10.
Claims 1, 5, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of Germinario et al. (11,285,283 B2) in view of Robertson et al. (5,487,378 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 20 and the broadening aspect of the instant application claim, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show what elements have been excluded in the presentation of the instant application claim.  
Patent claim 2
Application claim 20
1. A method for generating and delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject in a respirable range, the method comprising: (a) generating the ejected stream of droplets via a piezoelectric actuated droplet delivery device, wherein at least about 70% of the ejected stream of droplets have an average ejected droplet diameter of less than about 5 μm; and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 70% of the mass of the ejected stream of droplets is delivered to the pulmonary system of the subject during use; wherein the piezoelectric actuated droplet delivery device comprises: a housing comprising a mouthpiece located at an airflow exit of the housing, and an airflow inlet flow element positioned at an airflow entrance of the housing; a fluid ampoule disposed within or in fluid communication with the housing comprising a fluid reservoir for receiving a volume of fluid comprising the therapeutic agent; an electronically actuated ejector mechanism in fluid communication with the fluid ampoule and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; wherein the housing, airflow inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient non-turbulent airflow through the device during use.
2. The method of claim 1, wherein the ejected stream of droplets are subjected to an approximate 90 degree change of trajectory within the piezoelectric actuated droplet delivery device such that droplets having a diameter greater than about 5 μm are filtered from the ejected stream of droplets due to inertial forces, without being carried in entrained airflow through and out of the piezoelectric actuated droplet delivery device to the pulmonary system of the subject.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
20. A method of filtering large droplets from an aerosolized plume using inertial forces, the method comprising: generating an ejected stream of droplets using the droplet delivery device of claim 1, wherein the ejector mechanism is orientated with reference to the housing such that the ejected stream of droplets is directed into and through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing; and wherein droplets having a diameter greater than about 5 pm are deposited on sidewalls of the housing due to inertial forces, without being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.


Thus, it is apparent, for the broadening aspect, that patent claim 2 include features that are not in instant application claim 20, where patent claim 2 differs by reciting the underlined limitations and patent claim 1, which patent claim 2 depends on, recites underlined limitations not present in instant application claim 20.
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
With regard to the limitations present in the instant application claim 20 that are not present in patent claim 2, the patent claim recites that droplets having a diameter greater than about 5 pm are filtered from the ejected stream of droplets rather than deposited on sidewalls of the housing due to inertial forces. However, the patent claim discloses the same structure of the ejector mechanism, laminar flow element, mouthpiece and specific characteristics of the droplets as recited in patent claim 2 and, therefore, is able to have droplets having a diameter greater than about 5 pm be deposited on sidewalls of the housing due to inertial forces, without said droplets being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.
Since instant application claim 20 is anticipated by patent claim 2, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 20 is obvious over patent claim 2 with aspect to the broadening aspect.
Regarding instant application claims 1 and 16 and the broadening aspect of the instant application claim, the following comparison between the patent claims and the instant application claim, see underlined features in the patent claim, show what elements have been excluded in the presentation of the instant application claim.  
Patent claim 1
Application claims 1 and 16
1. A method for generating and delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject in a respirable range, the method comprising: (a) generating the ejected stream of droplets via a piezoelectric actuated droplet delivery device, wherein at least about 70% of the ejected stream of droplets have an average ejected droplet diameter of less than about 5 μm; and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 70% of the mass of the ejected stream of droplets is delivered to the pulmonary system of the subject during use; wherein the piezoelectric actuated droplet delivery device comprises: a housing comprising a mouthpiece located at an airflow exit of the housing, and an airflow inlet flow element positioned at an airflow entrance of the housing; a fluid ampoule disposed within or in fluid communication with the housing comprising a fluid reservoir for receiving a volume of fluid comprising the therapeutic agent; an electronically actuated ejector mechanism in fluid communication with the fluid ampoule and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; wherein the housing, airflow inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient non-turbulent airflow through the device during use.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claims 1 and 16, where patent claim 1 differs by reciting the underlined limitations.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Since instant application claims 1 and 16 are anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 1 and 16 are obvious over patent claim 1 with respect to the broadening aspect.
It is noted that the term “non-turbulent’ in the patent claim 1 is considered as synonymous with the term “laminar” in the reference patent given the absence of any discussion in the disclosure of the patent application which would suggest any further distinction between the terms and since instant application claim’s laminar flow element is at the same location and performs the same function of providing non-turbulent airflow.
With regard to the limitations present in the instant application claim 16 that are not present in patent claim 1, the patent claim discloses the reservoir and ejector mechanism for generating the ejected stream of droplets, but is silent with regard to a reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets.
However, Robertson teaches a similar droplet delivery device (see fig. 15b) reservoir is coupled to the ejector mechanism to form a combination reservoir/ejector mechanism module (defined by aerosol generator 608, see col. 15 lines 64 to col. 16 line 2), and the combination reservoir/ejector mechanism module is removably coupled with the housing, see col. 15 lines 64-67 of Robertson. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent claim’s reservoir and ejector mechanism to be a combination reservoir/ejector mechanism module that is coupled to the housing, as taught by Robertson, to be able to allow the user to remove the combination reservoir/ejector mechanism module for cleaning or replacement.
A mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over the patent claims, is as follows:
Instant application claim 5 in view of patent claim 5.
Claims 1, 5-7, 9-13, 15-16 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9 and 12-20 of Hebrank et al. (2020/0353186 A1) and Eilat et al. (2016/0213864 A1) and Robertson et al. (5,487,378 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the co-pending application claims.
Regarding instant application claims 1 and 16 and the broadening aspect of the instant application claims, the following comparison between the co-pending application claims and the instant application claims, see underlined features in the co-pending application claims, show what elements have been excluded in the presentation of the instant application claims.  
Co-pending application claim 1
Application claims 1 and 16
1. An electronically actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing; a mouthpiece positioned at an airflow exit of the device; an air inlet flow element positioned in the airflow at an airflow entrance of the device; a small volume drug ampoule disposed in or in fluid communication with the housing including a drug reservoir for receiving a small volume of fluid; an electronically actuated ejector mechanism in fluid communication with the reservoir and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the mouthpiece to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; wherein the housing, air inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient airflow through the housing during use; and wherein the ejector mechanism is configured to generate the ejected stream of droplets wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 6 microns, such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.

16. A breath actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a combination reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate comprising a domed shape, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism to generate the ejected stream of droplets upon sensing a pre-determined pressure change within the housing when a subject applies an inspiratory breath to the airflow exit side of the housing; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, the ejector mechanism configured to generate the ejected stream of droplets wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.


Thus, it is apparent, for the broadening aspect, that co-pending application claim 1 include features that are not in instant application claims 1 and 16, where co-pending claim 1 differs slightly by reciting the underlined limitations.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
It is noted that the term “non-turbulent’ in the co-pending application claim 1 is considered as synonymous with the term “laminar” in the co-pending application given the absence of any discussion in the disclosure of the co-pending application which would suggest any further distinction between the terms and since instant application claim’s laminar flow element is at the same location and performs the same function of providing non-turbulent airflow.
With regard to the limitations present in the instant application claims 1 and 16 that are not present in co-pending application claim 1, the co-pending application claim is silent with regard to wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
However, Eilat discloses a similar inhaler device, see fig. 9 and para. [0181], which has 80% of droplets, produced by the inhaler, at a diameter that is smaller than 3 microns, see para. [0188], such that at least 80% of the mass of the ejected stream of droplets is able to be delivered in a respirable range to alveoli of the subject during use, see fig. 10, para. [0106] and paras. [0188]-[0189]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 80% of the co-pending application claim’s ejected stream of droplets be at a diameter of less than 3 microns, as taught by Eilat, to be able to allow the device to produce a greater amount of small droplets to allow the stream of droplets to more effectively contact the alveoli of the subject.
With regard to the limitations present in the instant application claim 16 that are not present in co-pending application claim 1, the co-pending application claim discloses the reservoir and ejector mechanism for generating the ejected stream of droplets, but is silent with regard to a reservoir and ejector mechanism module in fluid communication with the housing for receiving a volume of fluid and generating the ejected stream of droplets.
However, Robertson teaches a similar droplet delivery device (see fig. 15b) reservoir is coupled to the ejector mechanism to form a combination reservoir/ejector mechanism module (defined by aerosol generator 608, see col. 15 lines 64 to col. 16 line 2), and the combination reservoir/ejector mechanism module is removably coupled with the housing, see col. 15 lines 64-67 of Robertson. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending application claim’s reservoir and ejector mechanism to be a combination reservoir/ejector mechanism module that is coupled to the housing, as taught by Robertson, to be able to allow the user to remove the combination reservoir/ejector mechanism module for cleaning or replacement.
Since instant application claims 1 and 16 are anticipated by co-pending application claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claims 1 and 16 are obvious over co-pending application claim 1 with respect to the broadening aspect.
A mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over the co-pending application claims, is as follows:
Instant application claim 5 in view of co-pending application claim 12.
Instant application claim 6 in view of co-pending application claim 13.
Instant application claim 7 in view of co-pending application claim 14.
Instant application claim 9 in view of co-pending application claim 15.
Instant application claim 10 in view of co-pending application claim 4.
Instant application claim 11 in view of co-pending application claim 16.
Instant application claim 12 in view of co-pending application claim 17.
Instant application claim 13 in view of co-pending application claim 18.
Instant application claim 15 in view of co-pending application claim 19.
Instant application claim 21 in view of co-pending application claim 8.
Regarding instant application claim 20 and the broadening aspect of the instant application claims, the following comparison between the co-pending application claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Co-pending application claim 20
Application claim 20
1. An electronically actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to the pulmonary system of a subject, the device comprising: a housing; a mouthpiece positioned at an airflow exit of the device; an air inlet flow element positioned in the airflow at an airflow entrance of the device; a small volume drug ampoule disposed in or in fluid communication with the housing including a drug reservoir for receiving a small volume of fluid; an electronically actuated ejector mechanism in fluid communication with the reservoir and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing, the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the mouthpiece to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; wherein the housing, air inlet flow element, and mouthpiece are configured to facilitate non-turbulent airflow across an exit side of the aperture plate and to provide sufficient airflow through the housing during use; and wherein the ejector mechanism is configured to generate the ejected stream of droplets wherein at least about 50% of the droplets have an average ejected droplet diameter of less than about 6 microns, such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
20. A method for delivering a therapeutic agent as an ejected stream of droplets in a respirable range to the pulmonary system of a subject for the treatment of a pulmonary disease, disorder or condition, the method comprising: (a) generating an ejected stream of droplets via a piezoelectric actuated droplet delivery device of claim 1, wherein at least about 50% of the ejected stream of droplets have an average ejected droplet diameter of less than about 6 μm; and (b) delivering the ejected stream of droplets to the pulmonary system of the subject such that at least about 50% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of a subject during use to thereby treat the pulmonary disease, disorder or condition.
1. A piezoelectric actuated droplet delivery device for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject, the device comprising: a housing comprising a mouthpiece located at an airflow exit side of the housing, and a laminar flow element; a reservoir disposed within or in fluid communication with the housing for receiving a volume of fluid; an ejector mechanism in fluid communication with the reservoir, and configured to generate the ejected stream of droplets; at least one differential pressure sensor positioned within the housing; the at least one differential pressure sensor configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets; the ejector mechanism comprising a piezoelectric actuator and an aperture plate, the aperture plate having a plurality of openings formed through its thickness and the piezoelectric actuator operable to oscillate the aperture plate at a frequency to thereby generate the ejected stream of droplets; the laminar flow element located at an airflow entrance side of the housing, wherein the housing, laminar flow element, and mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device, and to provide sufficient laminar airflow through the housing during use, wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
20. A method of filtering large droplets from an aerosolized plume using inertial forces, the method comprising: generating an ejected stream of droplets using the droplet delivery device of claim 1, wherein the ejector mechanism is orientated with reference to the housing such that the ejected stream of droplets is directed into and through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing; and wherein droplets having a diameter greater than about 5 μm are deposited on sidewalls of the housing due to inertial forces, without being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.


Thus, it is apparent, for the broadening aspect, that co-pending application claim 1 includes features that are not in instant application claim 20, where co-pending claim 20 differs by reciting the underlined limitations and copending application claim 1, which co-pending application claim 20 relies on, differs by reciting the underlined limitations.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
With regard to the limitations present in the instant application claim 20 that are not present in co-pending application claim 20, Eilat teaches that 80% of the ejected stream of droplets are at a diameter of less than 3 microns, as recited in the comparison between instant application claim 1 and co-pending application claim 1.
With regard to the limitations present in the instant application claim 20 that are not present in co-pending application claim 20, the modified co-pending application claim recites that 80% of the ejected stream of droplets have a diameter of less than 3 microns. However, the modified co-pending application claim discloses the same structure of the ejector mechanism, laminar flow element, mouthpiece and specific characteristics of the droplets as recited in the modified patent claim and, therefore, is able to have droplets having a diameter greater than about 5 pm be deposited on sidewalls of the housing due to inertial forces, without said droplets being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.
Since instant application claim 20 is anticipated by co-pending application claim 20, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 20 is obvious over co-pending application claim 20 with respect to the broadening aspect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (5,487,378 A) in view of Verleur et al. (2015/0136155 A1) and Eilat et al. (2016/0213864 A1).
Regarding claim 1, Robertson discloses piezoelectric actuated droplet delivery device (see fig. 15b) for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject (see col. 3 lines 14-24), the device comprising: a housing 600 (see fig. 15b) comprising a mouthpiece 602 (see fig. 15b) located at an airflow exit side (see annotated fig. 15b of Robertson below) of the housing 600, and a laminar flow element (defined by honeycomb of tubes 662, see fig. 15b and col. 17 lines 28-31); a reservoir 606 (see fig. 16) disposed within or in fluid communication with the housing 600 for receiving a volume of fluid (see col. 16 lines 2-6); an ejector mechanism (defined by nozzle array 622 and piezoelectric ring 624, see figs. 16-17) in fluid communication with the reservoir 606 (see fig. 16), and configured to generate the ejected stream of droplets (see col. 16 lines 14-26); the ejector mechanism 622/624 comprising a piezoelectric actuator (defined by piezoelectric ring 624, see figs. 16-17) and an aperture plate (defined by nozzle array 622, see figs. 16-17), the aperture plate 622 having a plurality of openings formed through its thickness (see figs. 17-18, col. 3 lines 14-45) and the piezoelectric actuator 624 operable to oscillate the aperture plate 622 at a frequency to thereby generate the ejected stream of droplets (see col. 16 lines 14-26); the laminar flow element 662 located at an airflow entrance side (see annotated fig. 15b of Robertson below) wherein the housing, laminar flow element 662, and mouthpiece 602 are able to facilitate laminar airflow across an exit side of the aperture plate 622 (laminar flow element 662 produces laminar airflow which passes over aperture plate 622, see fig. 15b and col. 17 lines 28-31), to provide internal airflow resistance within the device (see col. 17 lines 28-31), and is able to provide sufficient laminar airflow through the housing 600 during use (the laminar airflow is sufficient to allow droplets, exiting the aperture plate’s 622 exit side, to be carried by entrained airflow in the housing 600, see col. 17 lines 28-45).
Annotated fig. 15b of Robertson

    PNG
    media_image1.png
    437
    405
    media_image1.png
    Greyscale

Robertson discloses a thermistor 656 positioned within the housing 600 (see fig. 15b); the thermistor 656 configured to activate the ejector mechanism 622/624 upon sensing a pre-determined pressure change within the housing 600 to thereby generate an ejected stream of droplets, see col. 17 lines 17-28.
Robertson is silent with regard to at least one differential pressure sensor.
However, Verleur teaches that an inhaler device, see fig. 4, a differential pressure sensor 114 detects pressure differential to activate a vaporizer 100, see para. [0022]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the thermistor of Robertson’s device with the differential pressure sensor of Verleur’s device since it is merely a substitution of one known type of sensor with another known type of sensor, and it appears that the modified Robertson device would perform equally well when activating the ejector mechanism.
The modified Robertson device discloses everything as claimed including that there are no intervening structures between the exit side of the aperture plate and the exit of the mouthpiece, see annotated fig. 15b of Robertson above, such that a majority of the mass of the ejected stream of droplets is able to be delivered in a respirable range to the alveoli of the lungs of the subject during use, see col. 3 lines 14-24 of Robertson.
The modified Robertson device is silent with regard to wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
However, Eilat discloses a similar inhaler device, see fig. 9 and para. [0181], which has 80% of droplets, produced by the inhaler, at a diameter that is smaller than 3 microns, see para. [0188], such that at least 80% of the mass of the ejected stream of droplets is able to be delivered in a respirable range to alveoli of the subject during use, see fig. 10, para. [0106] and paras. [0188]-[0189]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 80% of the modified Robertson ejected stream of droplets be at a diameter of less than 3 microns, as taught by Eilat, to be able to allow the device to produce a greater amount of small droplets to allow the stream of droplets to more effectively contact the alveoli of the subject.
Regarding claim 2, the modified Robertson device discloses a surface tension plate (defined by metal plate 626, see fig. 16 of Robertson) between the aperture plate and the reservoir, see fig. 16 of Robertson.
Regarding claim 3, the modified Robertson device discloses that the ejector mechanism and the surface tension plate are configured in parallel orientation, see fig. 16 of Robertson.
Regarding claim 6, the modified Robertson device discloses that the aperture plate is composed of a metal alloy of aluminum, see col. 10 lines 32-34 of Robertson.
Regarding claim 7, the modified Robertson device discloses that one or more of the plurality of openings have different diameters (at least 70% of the openings have the same diameter and the remaining 30% of openings have a different diameter, than the 70% of openings with the same diameter, see col. 3 lines 17-28 of Robertson) to thereby provide ejected droplets having different average ejected droplet diameters, see para. [0188] of Eilat.
Regarding claim 8, the modified Robertson device discloses that the laminar flow element is located opposite the mouthpiece located at the airflow exit side of the housing, see annotated fig. 15b of Robertson above.
Regarding claim 11, the modified Robertson device discloses that the reservoir is removably coupled with the housing, see col. 15 lines 64-67 of Robertson.
Regarding claim 12, the modified Robertson device discloses that the reservoir is coupled to the ejector mechanism to form a combination reservoir/ejector mechanism module (defined by aerosol generator 608, see col. 15 lines 64 to col. 16 line 2 of Robertson), and the combination reservoir/ejector mechanism module is removably coupled with the housing, see col. 15 lines 64-67 of Robertson.
Regarding claim 15, the modified Robertson device discloses that the device further comprises a photodetector sensor (defined by photodiode 646, see fig. 16 and col. 16 lines 35-44 of Robertson).
Regarding claim 21, the modified Robertson device discloses that the laminar flow element comprises an array of openings formed there through and is able to to increase or decrease internal pressure resistance within the droplet delivery device during use (the laminar flow element 662 is shown to have an array of openings, see fig. 15b and col. 17 lines 29-40 of Robertson; as a user’s inhalation air flow rate varies between different users such that low to high air flow rates pass from inlet holes 604 to the mouthpiece 602 of the housing 600, the laminar flow element’s 662 array of openings decreases the internal air pressure resistance since turbulent flow, brought in via user inhalation at inlet holes 604, is changed to laminar air flow due to the laminar flow element 662 and since low air flow rates would maintain a laminar flow path produced by the laminar flow element 662, fig. 15b and see col. 17 lines 18-40 of Robertson).
Claims 1, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullinger et al. (10,857,310 B2) in view of Verleur et al. (2015/0136155 A1) and Eilat et al. (2016/0213864 A1).
Regarding claim 1, Mullinger discloses piezoelectric actuated droplet delivery device (see fig. 8) for delivering a fluid as an ejected stream of droplets to a pulmonary system of a subject (see col. 5 lines 15-28 and col. 6 lines 41-48), the device comprising: a housing (defined by main body 26 and base piece 27, see fig. 8) comprising a mouthpiece 20 (see fig. 8) located at an airflow exit side (see annotated fig. 5 of Mullinger below) of the housing, and a laminar flow element (defined by inlet opening 4, see figs. 5 and 8; Mullinger discloses that air flow in the mixing chamber 13 is laminar, such that air entering from inlet opening 4 defines a structure that is able to provide laminar airflow, see col. 7 lines 1-6, col. 12 lines 27-36 and col. 28-31); a reservoir (defined by reservoir member 25, see figs. 8-9) disposed within or in fluid communication with the housing for receiving a volume of fluid (see col. 6 lines 34-42); an ejector mechanism (defined by nebulizer 16, see fig. 9) in fluid communication with the reservoir (see figs. 8-9), and configured to generate the ejected stream of droplets (see col. 16 lines 46-61); the ejector mechanism 16 comprising a piezoelectric actuator (defined by ring member 9, see fig. 9 and col. 16 lines 46-61) and an aperture plate (defined by perforated membrane 10, see fig. 9 and col. 16 lines 46-61), the aperture plate 10 having a plurality of openings formed through its thickness (see fig. 9 and col. 12 lines 47-52) and the piezoelectric actuator 9 operable to oscillate the aperture plate 622 at a frequency to thereby generate the ejected stream of droplets (see col. 12 lines 47-52); the laminar flow element located at an airflow entrance side (see annotated fig. 5 of Mullinger below) wherein the housing, laminar flow element, and mouthpiece 20 are able to facilitate laminar airflow across an exit side of the aperture plate 10 (see annotated fig. 5 of Mullinger below and col. 7 lines 1-6, col. 12 lines 27-36 and col. 28-31), to provide internal airflow resistance within the device (Mullinger discloses all the structure as claimed and, therefore, the housing, laminar flow element and mouthpiece are able to perform the claimed limitation of providing internal resistance to the airflow within the housing, see col. 7 lines 1-6 and col. 12 lines 27-36 and col. 28-31), and is able to provide sufficient laminar airflow through the housing during use (the laminar airflow is sufficient to allow droplets, exiting the aperture plate’s 10 exit side, to be carried by entrained airflow in the housing, see col. 7 lines 1-6 and col. 12 lines 27-36 and col. 28-31).
Annotated fig. 5 of Mullinger

    PNG
    media_image2.png
    327
    514
    media_image2.png
    Greyscale

Mullinger discloses that the ejected stream of droplets are triggered to emit during an inhalation phase of the subject, see col. 1 lines 44-51, but is silent with regard to at least one differential pressure sensor and that the at least one differential pressure sensor is configured to activate the ejector mechanism upon sensing a pre-determined pressure change within the housing to thereby generate the ejected stream of droplets
However, Verleur teaches that an inhaler device, see fig. 4, a differential pressure sensor 114 detects pressure differential to activate a vaporizer 100, see para. [0022]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mullinger’s device with the addition of a differential pressure sensor, as taught by Verleur, to be able to allow the device to be triggered by a change in pressure due to inhalation by the subject.
The modified Mullinger device discloses everything as claimed including that the droplets, produced by the ejector mechanism, are small and quickly carried by entrained airflow within the housing, see col. 6 lines 9-34 of Mullinger, so that the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use, see col. 5 lines 15-28 and col. 6 lines 41-48 of Mullinger.
The modified Mullinger device is silent with regard to wherein at least about 70% of the droplets have an average ejected droplet diameter of less than about 5 microns, such that at least about 70% of the mass of the ejected stream of droplets is delivered in a respirable range to the pulmonary system of the subject during use.
However, Eilat discloses a similar inhaler device, see fig. 9 and para. [0181], which has 80% of droplets, produced by the inhaler, at a diameter that is smaller than 3 microns, see para. [0188], such that at least 80% of the mass of the ejected stream of droplets is able to be delivered in a respirable range to alveoli of the subject during use, see fig. 10, para. [0106] and paras. [0188]-[0189]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 80% of the modified Mullinger ejected stream of droplets be at a diameter of less than 3 microns, as taught by Eilat, to be able to allow the device to produce a greater amount of small droplets to allow the stream of droplets to more effectively contact the alveoli of the subject.
Regarding claim 10, the modified Mullinger device discloses that the ejector mechanism is orientated with reference to the housing such that the ejected stream of droplets is directed into and through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing, see alternate annotated fig. 5 of Mullinger below.
Alternate annotated fig. 5 of Mullinger

    PNG
    media_image3.png
    292
    549
    media_image3.png
    Greyscale

Regarding claim 20, the modified Mullinger device discloses a method of filtering large droplets from an aerosolized plume using inertial forces, the method comprising: generating an ejected stream of droplets using the droplet delivery device of claim 1 (see the rejection of claim 1 with Mullinger above), wherein the ejector mechanism is orientated with reference to the housing such that the ejected stream of droplets is directed into and through the housing at an approximate 90 degree change of trajectory prior to expulsion from the housing (see the rejection of claim 10 with Mullinger above).
The modified Mullinger method discloses the same structure of the ejector mechanism, laminar flow element, mouthpiece and specific characteristics of the droplets as recited in claims 1 and 10 and, therefore, is able to have droplets having a diameter greater than about 5 pm be deposited on sidewalls of the housing due to inertial forces, without said droplets being carried in entrained airflow through and out of the droplet delivery device to the pulmonary system of the subject.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., Verleur et al. and Eilat et al. as applied to claim 3 above, and further in view of Khuri-Yakub et al. (5,828,394 A).
Regarding claim 4, the modified Robertson device discloses that the surface tension plate is adjacent to the aperture plate, see figs. 16-17 of Robertson and col. 16 lines 14-18 of Robertson. 
The modified Robertson device is silent with regard to the surface tension plate being located within 2mm of the aperture plate.
However, in figure 3 Khuri-Yakub teaches that a piezoelectric actuator 17 has a thickness of 0.5 millimeters, see col. 3 line 67 to col. 4 line 3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Robertson piezoelectric actuator to have a thickness of 0.5 millimeters, as taught by Khuri-Yakub, to allow the surface tension plate to be located within 2 mm of the aperture plate since doing so would allow the ejector mechanism to provide different droplet characteristics, see col. 4 lines 4-22 of Khuri-Yakub, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
The modified Robertson device discloses the surface tension plate being located within 2mm of the aperture plate, as taught by Khuri-Yakub. The modified Robertson device discloses the same structure as claimed and, therefore, is able to perform the claimed function of creating sufficient hydrostatic force to provide capillary flow between the surface tension plate and the aperture plate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., Verleur et al. and Eilat et al. as applied to claim 1 above, and further in view of Hogan (2015/0101596 A1).
Regarding claim 5, the modified Robertson device is silent with regard to the aperture plate comprising a domed shape.
However, 9 Hogan teaches that an aperture plate 40, see fig. 9, comprises a domed shape, see fig. 9 and paras. [0050]-[0052]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Robertson aperture plate to have a dome shape, as taught by Hogan, to provide a funneling effect to the ejected stream of droplets and to allow the aperture plate to provide different spray characteristics, see para. [0052] of Hogan.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., Verleur et al. and Eilat et al. as applied to claim 1 above, and further in view of Minskoff et al. (2014/0283859 A1).
Regarding claim 9, the modified Robertson device discloses that the mouthpiece is coupled with the housing opposite the laminar flow element, see annotated fig. 15b of Robertson above.
The modified Robertson device is silent with regard to the mouthpiece being removably coupled with the housing.
However, in figure 6 Minskoff teaches that a mouthpiece 114 is removably coupled with a housing 102, see figs. 6 and 9 and para. [0127] lines 14-21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Robertson mouthpiece to be removably coupled to the housing, as taught by Minskoff, to allow the user to clean or replace the mouthpiece in case of damage, see para. [0127] lines 14-21 lines of Minskoff.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., Verleur et al. and Eilat et al. as applied to claim 1 above, and further in view of Patton et al. (2013/0269694 A1).
Regarding claim 13, the modified Robertson device is silent with regard to a wireless communication module.
However, Patton teaches an inhaler 100 having a wireless communication module 196 the wireless communication module 196 of the inhaler 100 uses Bluetooth to communicate with a mobile device 190a to display data and allow the user to control the inhaler 100, see fig. 1 and paras. [0023], [0029] and [0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Robertson device with a wireless communication module that is a Bluetooth transmitter, as taught by Patton, to allow the user to view data related to the usage of the droplet delivery device, see para. [0031] of Patton.
Claims 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., Verleur et al. and Eilat et al. as applied to claim 1 above, and further in view of Hogan (2015/0101596 A1).
Regarding claim 16, the modified Robertson device discloses the breath actuated droplet delivery device comprising the housing, the mouthpiece, the laminar flow element, the reservoir and ejector mechanism, the differential pressure sensor and ejected stream of droplets, as recited in the rejection of claim 1 above. The modified Robertson device further discloses that the reservoir and ejector mechanism is a combination reservoir and ejector mechanism module (defined by aerosol generator 608, see col. 15 lines 64 to col. 16 line 2 of Robertson). 
The modified Robertson device is silent with regard to the aperture plate comprising a domed shape.
However, 9 Hogan teaches that an aperture plate 40, see fig. 9, comprises a domed shape, see fig. 9 and paras. [0050]-[0052]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Robertson aperture plate to have a dome shape, as taught by Hogan, to provide a funneling effect to the ejected stream of droplets and to allow the aperture plate to provide different spray characteristics, see para. [0052] of Hogan.
Regarding claim 17, the modified Robertson device discloses that the aperture plate is composed of a metal alloy of aluminum, see col. 10 lines 32-34 of Robertson.
Regarding claim 18, the modified Robertson device discloses that the laminar flow element is located opposite the mouthpiece located at the airflow exit side of the housing, see annotated fig. 15b of Robertson above.
Regarding claim 22, the modified Robertson device discloses that the laminar flow element comprises an array of openings formed there through and is able to increase or decrease internal pressure resistance within the droplet delivery device during use (the laminar flow element 662 is shown to have an array of openings, shown to be hollow tubes running through the thickness of the laminar flow element 662, see fig. 15b and col. 17 lines 29-40 of Robertson; as a user’s inhalation air flow rate varies between different users such that low to high air flow rates pass from inlet holes 604 to the mouthpiece 602 of the housing 600, the laminar flow element’s 662 array of openings decreases the internal air pressure resistance since turbulent flow, brought in via user inhalation at inlet holes 604, is changed to laminar air flow due to the laminar flow element 662 and since low air flow rates would maintain a laminar flow path produced by the laminar flow element 662, fig. 15b and see col. 17 lines 18-40 of Robertson).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al., Verleur et al., Eilat et al. and Hogan as applied to claim 18 above, and further in view of Minskoff et al. (2014/0283859 A1).
Regarding claim 19, the modified Robertson device discloses that the mouthpiece is coupled with the housing opposite the laminar flow element, see annotated fig. 15b of Robertson above.
The modified Robertson device is silent with regard to the mouthpiece being removably coupled with the housing.
However, in figure 6 Minskoff teaches that a mouthpiece 114 is removably coupled with a housing 102, see figs. 6 and 9 and para. [0127] lines 14-21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Robertson mouthpiece to be removably coupled to the housing, as taught by Minskoff, to allow the user to clean or replace the mouthpiece in case of damage, see para. [0127] lines 14-21 lines of Minskoff.
Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
On page 8 lines 24-25, applicant argues “a person of skill in the art would readily recognize that the number of openings and the size of the openings in a given surface directly correspond (i.e., is a function of) to the pressure within that device when the openings are configured to increase or decrease internal pressure resistance”.
The argument is not well taken. Para. [0125] of the applicant’s disclosure recites “The number of holes is held constant at 17 holes. These data provide a manner to select a design for a laminar flow element”. It appears as though the dimensions for designing the laminar flow element are selected prior to installing the laminar flow element, such that the laminar flow element would only increase internal pressure in the device if a user selects a specific design for the laminar flow element prior to installation of said laminar flow element. Therefore, as the laminar flow element’s design does not change after installation, it is unclear how the laminar flow element can “increase or decrease internal pressure in the device”.
On page 9 lines 10-13, applicant argues “The cited references fail to teach a laminar flow element located at an airflow entrance of the device, wherein the housing, the laminar flow element and the mouthpiece are configured to facilitate laminar airflow across an exit side of the aperture plate, to provide internal airflow resistance within the device”.
The argument is not well taken. For clarity, the examiner has provided an annotated fig. 15b of Robertson above. In the annotated figure above, the laminar flow element is shown to be positioned on a side of the housing where airflow enters the device. The claim does not recite additional detail regarding the term “airflow entrance side” and, therefore, a side of the device where air is able to flow in to enter the device is considered to be an airflow entrance side. The laminar flow element is designed to produce laminar airflow from air flowing into the airflow entrance side, the laminar airflow passing across the exit side of the aperture plate, see annotated fig. 15b of Robertson above. The claim does not recite a range of resistances for the term “internal airflow resistance” and, as Robertson’s laminar airflow device provides internal airflow resistance to air flowing within the housing (see col. 17 lines 28-45 of Robertson), the laminar airflow device reads on the limitation of providing internal airflow resistance. Therefore, the rejections of claims 1 and 16, as recited above, are maintained.
On page 11 lines 10-12, applicant argues “the placement at the airflow entrance side of the device enables the laminar flow element to be easily customized because the laminar flow element is accessible and does not require an inlet port, buffer space, or foam disc. Id. at FIGs. 2A, 2C, and 5A-G”.
The argument is not well taken. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the placement at the airflow entrance side of the device enables the laminar flow element to be easily customized") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Annotated fig. 15b of Robertson above shows the laminar airflow device at the airflow entrance side of the housing. The claims do not require the laminar airflow device to be positioned in a specific location of the airflow entrance side, nor do the claims define the structural features of the airflow entrance side. Therefore, the rejections of claims 1 and 16, as recited above, are maintained.
Applicant’s arguments, see the remarks filed 23 August 2022, with respect to the rejection of claim 20 under 35 U.S.C. 103 with Robertson et al. (5,487,378 A), Verleur et al. (2015/0136155 A1) and Burt et al. (2013/0079732 A1)have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mullinger et al. (10,857,310 B2), Verleur et al. (2015/0136155 A1) and Eilat et al. (2016/0213864 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paz de Araujo et al. (6,511,718 B1), Wensley et al. (2003/0062042 A1) and Addington et al. (9,022,027 B2) are cited to show droplet delivery devices having droplets within small micron ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785